        Case 1:21-cr-00046-RDM Document 59 Filed 09/17/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  §
                                          §
                                          §
v.                                        §         Case No. 21-CR-00046-RDM
                                          §
PATRICK MONTGOMERY and                    §
BRADY KNOWLTON,                           §
                                          §
      Defendants                          §

      DEFENDANTS’ AMENDMENT TO THEIR MOTION TO DISMISS
               COUNT TEN OF THE INDICTMENT

TO THE HONORABLE RANDOLPH D. MOSS, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT OF COLUMBIA:

      PATRICK MONTGOMERY AND BRADY KNOWLTON, the Defendants in the

above styled and numbered cause, by and through undersigned counsel, and, pursu-

ant to Rules 7(c)(1) and 12(b)(3)(B) of the Federal Rules of Criminal Procedure, the

Fifth and Sixth Amendments to the United States Constitution, and the authority

discussed in their Joint Supplemental Brief on Defendants’ Motion to Dismiss moves

this Court to enter an order dismissing Count Ten of the indictment in this case.

      More specifically, in addition to the grounds originally set out in Defendant

Brady Knowlton’s Motion to Dismiss Count Ten of the Indictment (Doc. No. 39),

joined by Defendant Patrick Montgomery by his Motion for Joinder (Doc. No 40), both

Defendants jointly move this Court to dismiss Count Ten of the Indictment against

them based on the additional grounds set out in their Joint Supplemental Brief on

Defendants’ Motion to Dismiss filed with this Court on September 17, 2021.




                                         1
        Case 1:21-cr-00046-RDM Document 59 Filed 09/17/21 Page 2 of 3




      WHEREFORE, PREMISES CONSIDERED, Defendants respectfully requests

this Honorable Court dismiss Count Ten of the indictment against them and permit

them leave to amend and supplement this motion at a later date, if needed.

Date: September 17, 2021              Respectfully Submitted,

                                      RONALD SULLIVAN LAW, PLLC

                                      by: /s/ Ronald S. Sullivan Jr.
                                      RONALD S. SULLIVAN JR.
                                      D.C.D.C. Bar ID 451518
                                      rsullivan@ronaldsullivanlaw.com

                                      1300 I Street NW
                                      Suite 400 E
                                      Washington, DC 2005
                                      Tel.: (202) 935-4347
                                      Fax: (617) 496-2277

                                      MAYR LAW, P.C.

                                      by: /s/ T. Brent Mayr
                                      T. BRENT MAYR
                                      Texas State Bar Number 24037052
                                      D.C.D.C. Bar ID TX0206
                                      bmayr@mayr-law.com

                                      5300 Memorial Dr., Suite 750
                                      Houston, TX 77007
                                      Tel.: 713-808-9613
                                      Fax: 713-808-9613

                                      WAGNER PLLC

                                      by: /s/ Camille Wagner
                                      CAMILLE WAGNER
                                      DC Bar No. 1695930
                                      law@myattorneywagner.com

                                      1629 K Street NW, Suite 300
                                      Washington, DC 20006
                                      (202) 630-8812


                                         2
       Case 1:21-cr-00046-RDM Document 59 Filed 09/17/21 Page 3 of 3




                                       ATTORNEYS FOR THE DEFENDANT,
                                       BRADY KNOWLTON

                                       A.J. KRAMER
                                       FEDERAL PUBLIC DEFENDER

                                       by: /s/ Dani Jahn
                                       DANI JAHN
                                       Assistant Federal Public Defender

                                       625 Indiana Avenue, N.W., Ste 550
                                       Washington, D.C. 20004
                                       Tel: (202) 208-7500
                                       Fax: (202) 501-3829

                                       ATTORNEY FOR THE DEFENDANT,
                                       PATRICK MONTGOMERY




                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this reply was sent to Counsel for the

Government, Elizabeth Kelley, James Pearce, and James Peterson on September 17,

2021, via CM/ECF and email.

                                       /s/ T. Brent Mayr
                                       T. BRENT MAYR




                                          3
